Per Curiam.

The relator does not allege that the board in making the award was without jurisdiction; that the order was void, illegal, contrary to law, or the result of fraud, misrepresentation, or bad faith; or that there have been changed conditions or new facts not in existence at the time the order was made. The complaint is that the order was erroneous, being based on a mistake of fact. However, the factual matters were in existence when the order was made and were or could then have been called to the attention of the board. Belator is asking for an order requiring the board to rehear and redetermine his application on the facts existing more than 12 years previously, during all of which time he received ordinary non-service connected benefits which he originally requested. The board exercised its discretion in declining to take action on the claim.
The burden is on relator to show a clear legal right to the writ of mandamus. This he has failed to do.
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Weygandt, C. J., Zimmerman, Taft, Matthias, Bell, Badcliee and O’Neill, JJ., concur.
Badcliee, J., of the Fourth Appellate District, sitting by designation in the place and stead of Herbert, J.